Citation Nr: 0115939	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty service from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for hepatitis C and PTSD.  

The veteran's claim for PTSD is the subject of the REMAND 
portion of this decision.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's hepatitis C is related to his service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); Veterans Claims Assistance Act (section 
4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's July 1999 decision, that the evidence 
did not show that his hepatitis C was related to his service 
connection.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC) 
and the supplemental statement of the case (SSOC), informed 
the appellant that evidence of service connection was needed 
to substantiate his claim.  Moreover, the appellant was 
informed in a January 1999 letter of the types of evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOC, and the letter sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO also requested and obtained VA and non-VA medical records, 
and has obtained the veteran's service medical records from 
the National Personnel Records Center.  The Board therefore 
finds that there is more than sufficient evidence of record 
to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran argues, in essence, that he participated in 
several types of high-risk activity during service, to 
include sexual intercourse with multiple partners, showering 
near other men, and outpatient groin surgery, and that he had 
symptoms representative of hepatitis C during his service and 
thereafter, to include abdominal pain, jaundice, stomach 
cramps, fatigue, aching and swelling of joints and loss of 
appetite.  He asserts that his treatment for penile chancroid 
is proof that he had sexual intercourse with multiple 
partners during service.  Accordingly, he argues that service 
connection is warranted for hepatitis-C.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d) (2000).  In such instances, a grant of service 
connection is warranted when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  Id.

The veteran's service medical records do not contain any 
references to hepatitis, nor do they show complaints, 
treatment for any symptoms other than the following: he was 
treated for bronchitis once and for skin symptoms several 
times (rashes and pseudofolliculitis barbae); and he was 
treated for a chancroid on his penis in February 1971.  A 
separation examination report, dated in April 1971, contains 
no relevant complaints or findings.  

Post-service medical evidence includes VA outpatient 
treatment reports, dated between 1980 and 1999.  A June 1980 
report shows that the veteran reported that he had first used 
heroin in 1969, that he had been on a Methadone program from 
1976 to 1979, as well as in January 1980, and that he had 
been using heroin intravenously for the last five months.  
These records also show that the veteran was thought to have 
had a history of hepatitis (apparently hepatitis B) in 
October 1983.  However, this was not confirmed by clinical 
testing, which showed that the hepatitis B surface antigen 
was not detected.  Reports from John Tyler Baber, M.D., show 
that Hepatitis C was confirmed by clinical testing in 
September 1997.  These records are also remarkable for 
reports that the veteran was working in the housekeeping 
section of a VA hospital.  

A decision from the Social Security Administration (SSA) 
dated in June 1999, shows that the veteran was determined to 
be disabled as of October 1998 due to hepatitis C.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  Notwithstanding the veteran's 
treatment for a chancroid on his penis in February 1971 (the 
report of which gives no indication that it was associated 
with sexual activity), there are no service medical records 
showing treatment for the claimed symptoms of abdominal pain, 
jaundice, stomach cramps, fatigue, aching and swelling of 
joints and loss of appetite.  The service medical records do 
not contain any evidence of such high-risk activity as drug 
or alcohol abuse, tattooing, piercings, acupuncture or shared 
toothbrushes or razor blades.  In addition, the only 
competent opinions in the claims file on the etiology of the 
veteran's hepatitis C are from John Tyler Baber, M.D., and 
Agustin Fernandez, M.D.  Dr. Baber's opinion, dated in May 
1998, shows that he stated, "In my opinion, the disease 
(hepatitis C) may have been caused by a needle stick he 
received during his employment."  See also, Dr. Baber's 
October 1997 report, noting that the veteran was "stuck with 
needles on several different occasions."  Dr. Fernandez' 
opinion, dated in October 1998, shows that he stated that the 
veteran's hepatitis C "could be secondary to the IV drug use 
in the past or to the accidental needle puncture at V.A. 
Hospital."  The Board further points out that the post-
service medical evidence contains a great deal of evidence of 
high-risk activity for hepatitis C.  These activities include 
a history of the following: both nasal and intravenous drug 
abuse, alcohol abuse and violent behavior, to include working 
as a drug dealer and getting into fights in bars, and 
multiple sexual partners (seven children by "several 
different women").  See e.g., records from Arkansas 
Gastroenterology, P.A., dated in 1998, VA hospital report, 
dated in October 2000, report from Gilbert C. Evans, M.D., 
dated in March 2000 and reports from Dr. Baber, dated between 
1997 and 1998.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hepatitis C must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that his 
hepatitis C should be service connected.  His statements are 
not competent evidence of a nexus between hepatitis C and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for hepatitis C must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.  


REMAND

The veteran asserts that he has PTSD as a result of stressors 
encountered during his service in Vietnam.

The Board initially notes that a review of the record 
discloses that the veteran has been diagnosed as having PTSD 
as a result of stressful incidents he reportedly experienced 
during service.  Such medical records include an October 2000 
VA hospital examination report which shows that the veteran 
has been diagnosed as having PTSD, and which appears to link 
PTSD to claims of stressors encountered during service.  

The veteran's claim for PTSD is based on allegations of 
exposure to stressors during service in Vietnam.  In 
particular, in his PTSD questionnaire and two letters, all of 
which were received in August 2000, he asserted that he 
witnessed the following stressors: 1) he saw two children who 
were nearly starved; 2) he saw dead and wounded U.S. 
soldiers, to include one soldier who "had part of his face 
blown off"; and 3) he was subject to rocket/mortar attacks, 
to include about twice a week while on convoy duty.  
(Hereinafter stressors #1, #2 and #3).  The veteran has also 
claimed the deaths of four high school friends (hereinafter 
stressor #4) who died in Vietnam as stressors (at his hearing 
he stated that he did not witness their deaths).  The Board 
further notes that stressors #1 and #2 allegedly took place 
while the veteran was at Company B (Med), 75th Support 
Battalion, 18th Surgical Hospital, 1st Brigade, 5th Infantry 
Division (M) (the veteran has listed seven (7) alternative 
dates for these stressors).  Stressor #3 reportedly took 
place while he was with his unit at "Firebase Red Devil" in 
Quang Tri Province, with the exception of a mortar attack 
while leaving Vietnam on April 6, 1970, which took place at 
either Da Nang Airport, or "Ton Si Nuck" (apparently Tan 
Son Nhut) Airport.  

The veteran's personnel record (DA Form 20) indicates that he 
served as a "coll evac helper" (duty MOS #57A10) with the 
625th S&S (service and supply) Company, from July 10, 1970 to 
April 6, 1971.  

The veteran's service records do not currently show that he 
was involved in combat.  See 38 C.F.R. § 3.304(f).  Where VA 
determines that the veteran did not engage in combat with the 
enemy, and was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
1999); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); VA Adjudication Procedure Manual M21-1 
("Manual  21-1"), Part VI, paragraph 11.38(b)(3) (Change 
65, October 28, 1998).

With regard to the veteran's claimed stressors, a review of 
the record shows that verification has been complicated by 
the nature of some of the events, as well as the veteran's 
inability to provide reasonably specific dates accompanied by 
locations of these stressors, as well as other 
inconsistencies (i.e., no convoy duty or mortar attacks were 
claimed at his October 2000 hearing).  In this regard, his 
PTSD questionnaire shows that seven different, alternative 
dates are provided for stressors #1 and #2, and part of 
stressor #3, involving the April 6, 1971 mortar attack, is 
listed as occurring at two different locations.  With regard 
to stressor #4, it is unclear if these deaths occurred prior 
to, or during, the veteran's service.  The Court has held 
that it is not an impossible or onerous task for appellants 
who claim entitlement to service connection for PTSD to 
supply the names, dates and places of events claimed to 
support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also M21-1, Part VI, 11.38f(2) (Change 65, 
October 28, 1998).  

The RO's December 2000 supplemental statement of the case 
indicates that the veteran's stressors "are not subject to 
objective verification by government sources."  

The claims files currently contain several diagnoses of PTSD 
related to assertions of stressors in Vietnam, and the RO has 
denied the claim for lack of evidence of participation in 
combat, or of a verified stressor.  However, notwithstanding 
the RO's assertion that the veteran's stressors lack 
sufficient detail to attempt verification, the Board finds 
that there is no basis for VA not to attempt to verify the 
veteran's claims of participation in combat with the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR).  
See Manual M21-1, Part VI, 11.38f (3),(4) (Change 65, October 
28, 1998).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide a list of the 
claimed stressors, to include a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including the date of the specific 
incident(s) to within seven days, type 
and location, units involved, and any 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  

2.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
and copies of his service personnel 
records to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia, 
22150-3197, and request USASCRUR to 
attempt to verify the veteran's claimed 
stressors, to include furnishing any 
relevant unit histories.  If the veteran 
does not respond to the request as 
outlined in the first paragraph of this 
remand after a reasonable period of time 
has passed, the RO should forward a copy 
of the veteran's written statements 
involving his claimed stressors to the 
USASCRUR to attempt to verify the 
veteran's claimed stressors together with 
copies of his personnel records.

3.  After undertaking any additional 
development deemed appropriate and as 
required by VCAA, the RO should review 
the record and make a determination as to 
whether the veteran was engaged in 
combat.  If combat exposure is conceded, 
the RO should then adjudicate the 
question of service connection for PTSD.

4.  If, and only if, the RO determines 
that the record establishes that the 
veteran did not participate in combat, 
but that the existence of a stressor or 
stressors is verified, then the RO should 
schedule the veteran for an examination 
to determine whether the veteran has 
PTSD, and, if the veteran has PTSD, 
whether it is related to any verified 
stressor(s).  The RO must provide the 
examiner with a summary of any verified 
stressor(s), and the examiner must be 
instructed that the veteran's claims of 
participation in combat, to include his 
unit's participation in combat, are not 
verified.  The examination report(s) 
should include a complete rationale for 
all opinions expressed.  If PTSD is 
diagnosed, the examiner must specify for 
the record the specific stressor(s) 
relied upon to support the diagnosis.  It 
is imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.

5  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. M. SYMANSKI
	Member, Board of Veterans' Appeals



 


